Citation Nr: 1138489	
Decision Date: 10/14/11    Archive Date: 10/19/11

DOCKET NO.  06-34 269	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a psychiatric disorder, to include depression and posttraumatic stress disorder (PTSD). 


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


ATTORNEY FOR THE BOARD

D. Schechter, Counsel



INTRODUCTION

The appellant served on active duty from January 22, 1975 to April 22, 1975. 

This matter comes before the Board of Veterans' Appeals  (Board) on appeal from a January 2006 rating decision of the St. Petersburg, Florida, Regional Office (RO) of the Department of Veterans Affairs (VA), which denied the benefit sought on appeal. The appellant submitted a Notice of Disagreement with this determination in April 2006 and timely perfected his appeal in October 2006.  The Board in September 2010 issued a decision denying the claim.  However, the Veteran timely appealed that Board decision to the United States Court of Appeals for Veterans Claims (Court), and the Court by a July 2011 Order approved a July 2001 Joint Motion by the Secretary and the appellant vacating the Board's September 2010 decision and remanding the case for action consistent with the Joint Motion.  

The psychiatric disorder claim on appeal was previously characterized as one solely for service connection for depression.  However, in a recent judicial precedent, the U.S. Court of Appeals for Veterans Claims (Court) held that claims for service connection for PTSD include claims for service connection for all psychiatric disabilities reasonably raised by the Veteran or the evidentiary record, based on the inherent unreasonableness of imputing self-knowledge of mental conditions from which the Veteran may be suffering.  Clemons v. Shinseki, 23 Vet. App. 1 (2009). Similarly, in this case the Veteran's claim the subject of this appeal requires broadening based on recently submitted evidence and argument raising the question of entitlement to service connection for PTSD.  The psychiatric disorder claim on appeal has accordingly been restyled as one for service connection for a psychiatric disorder, to include depression and PTSD.

The Board notes that it has listed the Florida Department of Veterans Affairs (FDVA) as the appellant's authorized representative, based on a properly completed and signed VA Form 21-22 submitted in February 2008 listing that veterans service organization as his authorized representative.  For reasons unclear to the Board, subsequent filings on the appellant's behalf were made by The American Legion, where as the appellant's prior appointment of The American Legion by a VA Form 21-22 submitted in October 2006 was nullified by the FDVA appointment.  The appellant is hereby advised that he may only have one authorized representative representing him at any one time before VA, and that if he desires that The American Legion represent him, he must submit another VA Form 21-22 to do so.  38 C.F.R. § 14.631(e)(1) (2011).  However, he is also hereby advised that in so doing he would revoke his appointment of the FDVA as his authorized representative.  38 C.F.R. § 14.631(f)(1) (2011).  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Development required by the Joint Motion includes obtaining additional medical records, including in particular those mentioned by the January 2006 VA mental health examination for compensation purposes, specifically records of VA treatment by Dr. Dupree in 2001.  Post-service treatment records currently associated with the claims file include only those from 2004 and thereafter.  Accordingly, such additional VA records must be obtained in furtherance of the Veteran's claim, in keeping with the duty to assist.  38 U.S.C.A. § 5103A(c)(2) (West 2002).

Further, the Joint Motion found that the opinion of a January 2006 VA examiner was inadequate because the examiner failed to provide an opinion of etiology as related to service of the Veteran's claimed mental disorder, while providing an inadequate explanation for an alleged inability to provide such an opinion without resorting to speculation.  The Joint Motion noted that while the examiner allegedly based this conclusion of inability to render an etiology opinion on a lack of evidence of in-service and post-service treatment, the examiner also noted that the treatment record of Dr. Dupree in 2001 provided a "good summary" of the Veteran's history.  Thus, the Joint Motion concluded, in effect, that there was insufficient inadequacy in the record reportedly reviewed by the January 2006 VA examiner to support the examiner's conclusion that a requested etiology opinion related to service could not be rendered without resorting to speculation.  The Board is not at liberty to second-guess the speculation of the Court-approved Joint Motion regarding the inadequacy of that record, and so can only seek to further develop the record.   

Additionally, the Board's prior determination was found deficient because it failed to appropriately consider cognizable lay statements to support continuity of symptomatology.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F. 3d 1372, 1376   (2007); Barr v. Nicholson, 21 Vet. App. 303, 308-309 (2007).  Upon remand, further examination will require appropriate consideration of such lay assertions, ultimately to be followed by readjudication also appropriately considering the credibility and weight of such lay statements.  

Most recently, by a September 2011 submitted statement and as supported by a self-reported narrative to a VA licensed clinical social worker (LCSW) upon treatment on December 14, 2010, the Veteran asserted that in service while in sick bay he witnessed a drill sergeant throw down a fellow Marine who was complaining of heart pains, with that fellow Marine not thereafter moving and found to be dead.  The Veteran alleged that this incident was a stressor causative of current psychiatric symptoms, and informed that he had not previously addressed this incident to psychiatrists he had seen in the past ten years.  In the December 14, 2010 treatment record, the VA LCSW diagnosed PTSD based on symptoms alleged by the Veteran stemming from this newly alleged in-service incident.  An expansion of the claim is thus for consideration including based on this newly alleged in-service stressor, based on broader characterization of the claim as one for service connection for a psychiatric disorder, to include depression and PTSD, as discussed in the Introduction, above.  Clemons.

Generally, in order to establish service connection for PTSD, the evidence of record must include a medical diagnosis of the condition in accordance with 38 C.F.R. § 4.125(a) (2011), a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f) (2011).  The evidence necessary to establish the incurrence of a recognizable stressor during service to support a claim of service connection for PTSD will vary depending on whether the veteran "engaged in combat with the enemy."  See Hayes v. Brown, 5 Vet. App. 60 (1993).  Where there is no combat experience, there must be independent evidence to corroborate the Veteran's statement as to the occurrence of the claimed stressor.  Doran v. Brown, 6 Vet. App. 283, 288-89 (1994).  

With regard to stressor verification, the VA regulation at 38 C.F.R. § 3.304(f) has recently been amended by the Secretary of Veterans Affairs, by the addition of a new paragraph which liberalizes, in certain circumstances, the evidentiary standard for establishing the required in-service stressor.  The paragraph reads as follows: 

If a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of posttraumatic stress disorder and that the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.

75 Fed. Reg. 39,843-852 (July 13, 2010) (to be codified at 38 C.F.R. § 3.304(f)(3)).  The amendment to the regulation is effective, in pertinent part, for all claims pending at the Board on July 13, 2010.  In this case, however, because the Veteran's alleged stressor does not relate to enemy action, these new provisions are not for application.  

Furthermore, special provisions for claims based on personal assault are also not for application in this case (based on current allegations), because the Veteran has not alleged that the assault he witnessed was an assault on him.  38 C.F.R. § 3.304(f)(5) (as recently renumbered following enactment of the new provisions of 38 C.F.R. § 3.304(f)(3)).   

Accordingly, the case is REMANDED for the following action:

1.  Afford the Veteran updated 38 C.F.R. § 3.159(b) notice, to inform him of the evidence necessary to substantiate his claim for service connection for any current psychiatric disorders, to include depression and PTSD, and what evidence he is to provide and what evidence VA will attempt to obtain on his behalf.  Advise him of the bases of claim for PTSD, and for psychiatric disorders other than PTSD.  All records and responses received should be associated with the claims file, and any indicated development should be undertaken.

2.  Obtain and associate with the claims file all as yet unobtained records of treatment at VA or non-VA facilities, as reported by the Veteran, with appropriate authorization as indicated.  Also obtain records of prior VA treatment, including as indicated by the VA examiner in January 2006.  This should include all available treatment records, inclusive of those by Dr. Dupree in 2001.  

3.  Efforts should be made through appropriate channels to corroborate or contradict the Veteran's newly presented narrative that he witnessed the death of a fellow Marine in service while in sick bay following that fellow Marine complaining of heart pains and that fellow Marine being thrown down by a drill.  The Veteran provided this narrative in a September 2011 submitted statement as well as at a December 14, 2010  treatment visit with a VA licensed clinical social worker (LCSW).  

4.  Thereafter, afford the Veteran an examination by a qualified psychiatrist or psychologist addressing the nature and etiology of each current psychiatric disorder.  All clinical findings should be reported in detail.  The claims folders including a copy of this Remand must be made available to the examiner prior to the examination and must be reviewed by the examiner in connection with the examination.  All necessary tests should be conducted, and findings and conclusions should be explained to the extent this may inform the adjudication of the Veteran's claim.  The examiner should do the following:  

a.  The examiner should review the claims file, including a copy of this Remand.  The examiner should note the prior VA psychiatric evaluation for compensation purposes in January 2006, and should be cognizant that this January 2006 examination was deemed deficient (necessitating the current examination) because that examiner's conclusion - that an opinion of etiology of the Veteran's current psychiatric disorder as related to service could not be provided with resorting to speculation - was found not to be support by the record and the evidence as reviewed by that examiner.  The examiner should conduct an examination informed by the record, including as informed by current and past assertions of the Veteran, and other service and post-service medical and lay evidence.  The examiner's attention is also directed at the Veteran's new assertion, at a December 14, 2010 VA treatment record by a LCSW and in a September 2011 submitted statement by the Veteran, that he witnessed the death of a fellow Marine in service while in sick bay following that fellow Marine complaining of heart pains and that fellow Marine being thrown down by a drill sergeant.  The examiner should note any findings by the RO as to whether this alleged in-service stressor has been independently corroborated.  

b.  The examiner is hereby advised that, to the extent deemed relevant and credible, lay statements may be used to support a diagnosis or an assessment of etiology as related to service.  If the examiner judges questions concerning the Veteran's credibility to be at issue, the examiner should explicitly note any such questions (if any are present), either as raised within the record or by submitted statements or based on the Veteran's assertions upon examination, in combination with examination findings.  

The examiner is further advised that credibility can be affected by inconsistent statements, internal inconsistency of statements, evidence of ignorance as to substance of the matter addressed, inconsistency with other evidence of record, facial implausibility, bad character, interest, bias, self- interest, malingering, desire for monetary gain, and witness demeanor.  See Caluza v. Brown, 7 Vet. App. 498, 511, 512 (1995), aff'd per curiam, 78 F.3d. 604 (Fed. Cir. 1996).  

c.  The examiner should then assess the presence (or absence) of any current Axis I and Axis II disorders.  In so doing, the examiner should provide a rational for these assessments, and should address any contrary findings or assessments within the record.  

For each psychiatric disorder diagnosed, the examiner should opine whether it is at least as likely as not (i.e., to at least a 50-50 degree of probability) that the disorder was first manifested in service, was aggravated (permanently increased in severity) during service, or is otherwise causally related to service, OR, in the alternative, whether any such relationship between service and the diagnosed psychiatric disorder is unlikely (i.e., less than a 50-50 probability).  The examiner is advised that a psychiatric disorder need not be established as chronic in service to support the conclusion that a current disability begun in service.  Rather, if the psychiatric disorder is found to have been present in service and to have persisted from service to the present, based on continuity of symptomatology from service to the present, this is sufficient to attribute current disability to in-service onset.  Lay evidence may be sufficient to support such continuity of symptomatology from service, with due consideration of the credibility of the lay evidence presented.  The examiner should explicitly state and explain any findings and conclusions regarding chronicity of disability or continuity of symptomatology.  

d.  For any psychosis present, the psychiatric examiner should also opine whether the evidence supports the presence of the psychosis to a disabling degree within the first post-service year (the year beginning upon the Veteran's April 1975 separation from service).  

e.  If the psychiatric examiner diagnoses PTSD, the examiner must specify what stressor or stressors are relied upon to support that diagnosis, and which of these, if any, occurred during the Veteran's period of active service from January 1976 to April 1976.  Notably, while the Veteran in the above-noted December 14, 2010 VA LSCW treatment record and in his September 2011 statement alleged only a single stressor of witnessing an assault by a drill sergeant in  service on a fellow soldier resulting in that soldier's death, VA treatment records within the claims file, including notably an April 13, 2005 record of treatment by a VA clinical psychologist, document the Veteran's narrative of being sexually abused as a teenager.  Thus, even if an in-service incident alleged as a stressor is verified and even if PTSD is diagnosed, the examiner must explicitly determine whether current PTSD (if present) is attributable to such in-service stressor (if independently corroborated), as opposed to attribution to other stressors as identified by the record.  In this regard, the examiner should note any assertions by the Veteran of past stressors.  Questions of credibility must necessarily come into play regarding allegations of current disability and symptoms associated with past stressors.  

If the psychiatric examiner diagnoses PTSD, the examiner must address whether that diagnosis is supported by any independently corroborated in-service stressors, or by a stressor related to an in-service personal assault against the Veteran (such as the Veteran's being attacked by a fellow soldier, which he has not yet alleged as of the time of the Board's remand).  

f.  If an alleged in-service stressor is independently corroborated and the psychiatric examiner diagnoses PTSD, the psychiatric examiner must then opine as to whether it is at least as likely as not (i.e., to at least a 50-50 degree of probability) that the Veteran has PTSD which was caused or aggravated by a corroborated in-service stressor; OR, alternatively, whether any such relationship to service is unlikely (i.e., less than a 50-50 probability).  The psychiatric examiner should provide a complete explanation for his/her opinions.

g.  If an in-service personal assault is alleged, the examiner should weigh the Veteran's past history of statements, any mental dysfunction present, and questions of character or credibility presented in this case, and arrive at a conclusion as to whether, from a psychiatric perspective, it is at least as likely as not (i.e., to at least a 50-50 degree of probability) that the asserted in-service personal assault stressor (if any is asserted) was in fact experienced in service, and if so whether the Veteran experienced a valid stressor-type response to the asserted in-service personal assault stressors contributing to current PTSD.  

h.  Note: The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

i.  A rationale should be provided for all opinions given, and the factors upon which each medical opinion is based must be set forth in the report.  If the examiner cannot answer any question posed without resorting to unsupported speculation, the examiner must provide a complete explanation as to why that is so.

5.  Thereafter, readjudicate the now-expanded claim for service connection for a psychiatric disorder, to include depression and PTSD.  If any benefit sought on appeal is not granted to the Veteran's satisfaction, provide him and his representative with a Supplemental Statement of the Case and afford an appropriate opportunity to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2009).


